Citation Nr: 1646719	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  05-31 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TIDU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2004 rating decision of the VA Regional Office in Houston, Texas that adjudicated multiple claims, including entitlement to a total rating based on unemployability due to service-connected disability.

By decision in November 2010, the Board denied entitlement to service connection for nerve damage of the neck, bilateral shoulder disability, a sinus disorder, and an eye disability, as well as higher ratings for service-connected gastroesophageal reflux disease prior to and after December 2008, left vocal cord paralysis, gunshot wound scars, and left hand third metacarpal comminuted fracture prior to December 9, 2008.  The Board remanded the issues of entitlement to service connection for a muscle and/or orthopedic disorder of the neck, an acquired psychiatric disorder, including PTSD, and a total disability rating based on unemployability.

The Veteran appealed to the United States Court of Appeals for Veterans Claims.  Pursuant to an October 2011 Joint Motion for Partial Vacatur and Remand, by Order dated in October 2011, the Court vacated the Board's December 2012 decision to the extent that it denied entitlement to a compensable rating for the service-connected comminuted fracture of the left hand prior to December 9, 2008.  The appellant abandoned the remaining issues decided in the Board's November 2010 decision and they were dismissed.  The remanded issues remained undisturbed. 

In a March 2010 rating decision, the RO increased the zero percent rating for service-connected left hand disability to 10 percent, effective December 9, 2008.  

The case was remanded by Board decision in October 2012.

By decision in July 2013, the Board denied a compensable rating for residuals of left hand gunshot wound with comminuted fracture of the left third metacarpal prior to December 9, 2008 and a rating in excess of 10 percent thereafter.  The issue of a total rating based on unemployability due to service-connected disability was remanded for further development.

The case was remanded by Board decisions in March 2014 and August 2014 for further development.  Another remand ensued in May 2015 to schedule the Veteran for a Travel Board hearing. 

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this case must be remanded again because it does not appear that the directive of the Board's May 2015 remand was accomplished.  

As noted in that remand decision, the Veteran requested a Travel Board hearing in a June 2013 communication that had not appeared to have been addressed.  It was requested that he be scheduled for a Travel Board hearing.  

The record contains a March 24, 2016 deferred rating decision from a VA Decision Review Officer requesting the Appeals Hearing Coordinator to schedule the Veteran for a Travel Board hearing.  However, the ensuing record discloses that on March 29, 2016, the Veteran was advised that his appeal was being returned to the Board for disposition.  There is no documentation in the electronic claims file or on the paper brief face that the Veteran was ever scheduled for a hearing, was contacted or notified of a hearing, or that a hearing request had been rescinded or cancelled during the five-day interim.  As such, it appears that the Veteran's request for a hearing remains pending such that the case must be remanded once again to schedule him for a Travel Board hearing.  


Accordingly, the case is REMANDED for the following actions:

Schedule the Veteran for Travel Board hearing in accordance with applicable procedures.  The Veteran and his representative should be duly notified of the hearing.  If the appellant subsequently decides that he does not want a hearing, he should withdraw the hearing request in writing to the RO.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


